DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
 
Information Disclosure Statement
	The IDS filed on 10/4/22 has been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s request for continued examination received on 10/4/22. 
	The objections to claims 12-21 are withdrawn. 
	The rejection of claim 8 under 35 U.S.C 112(d) is withdrawn. 
	Any objection or rejection not reiterated herein have been overcome by amendment.
	Amended claims 1-11 are under examination herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fernández-Castané (Fernández-Castané, Alfred, et al. "Development of a simple intensified fermentation strategy for growth of Magnetospirillum gryphiswaldense MSR-1: physiological responses to changing environmental conditions." New biotechnology 46 (2018): 22-30) and further in view of Oestreicher (Oestreicher, Z., Mumper, E., Gassman, C., Bazylinski, D., Lower, S., & Lower, B. (2016). Spatial localization of Mms6 during biomineralization of Fe3O4 nanocrystals in Magnetospirillum magneticum AMB-1. Journal of Materials Research, 31(5), 527-535. doi:10.1557/jmr.2016.41) as evidenced by ATCC Medium 1653 (ATCC medium 1653, ATCC, [retrieved on 11/9/21] retrieved from the internet <URL: https://www.atcc.org/products/700264>).
Regarding claim 1, Fernández-Castané teaches the growth of a magnetotactic bacteria MSR-1 (abstract, p 22 left column lines 1-5). Fernández-Castané teaches that strains of magnetotactic bacteria produce magnetic nanoparticles in the magnetosomes (p22 left column lines 1-5). These magnetosomes are iron oxide nanoparticles as evidenced by applicant’s arguments p24 last paragraph-p25 first paragraph. Fernández-Castané teaches that magnetosomes are ferrimagnetic (p22 left column lines 13-15). Fernández-Castané teaches a pre-growth step lacking iron (p23 right column lines 12-13). Thus, as no iron is present no iron nanoparticles can be made by the bacteria.  Fernández-Castané teaches a media with no nitrilotriacetic acid and 0.00015 g/L boric acid (30 mg/L stock concentration diluted 5 ml/L= working solution with 0.00015 g/L) (p23 right column lines 3-12). Fernández-Castané teaches that the production of magnetosomes occurs under microaerobic conditions (p22 right column lines 15-p23 left column lines 3). Fernández-Castané teaches the optimization of different components of the media including the carbon source and the electron acceptor (abstract). Fernández-Castané further teaches that MSR-1 has been studied in a variety of conditions including different media compositions (p23 left column lines 39-47). 
Fernández-Castané fails to teach a media lacking yeast extract. 
Oestreicher teaches Magnetospirillum magneticum AMB-1 can be used to produce iron oxide nanoparticles (Fe3O4) (title, abstract). Oestreicher teaches using ATCC media 1653 for the growth and production of magnetic nanoparticles by bacteria (p529 left column lines 2-6). Oestreicher is silent regarding the composition of the media however ATCC media 1653 shows that this media does not include any yeast extract, and teaches boric acid at a working concentration of 0.00005g (attached PDF, see Wolfe mineral solution p2 which is further diluted into working solution p1 ATCC medium 1653). Claim language of “no more than” can be reasonably interpreted to mean zero or not present.  The concentration of nitrilotriacetic acid in Oestreicher is above the claimed limits, but as disclosed by Fernández-Castané, no nitrilotriacetic acid is needed to produce iron nanoparticles. Thus, one of ordinary skill in the arts would understand this component can be eliminated from the media. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the media of Fernández-Castané with the ATCC media 1653 of Oestreicher lacking nitrilotriacetic acid. One of ordinary skill in the art would be motivated to do so because Fernández-Castané teaches that optimization of media conditions for the growth of magnetotactic bacteria is routine. Thus, one of ordinary skill would be motivated to experiment further with the medias of Fernández-Castané or ATCC 1653. Predictable results would be obtained as these substitutions are in media known in the art to produce iron nanoparticles.  There would be a reasonable expectation of success as both Fernández-Castané and Oestreicher are in the same field of endeavor of production of iron nanoparticles by microorganisms. 
	Regarding claim 2, Fernández-Castané teaches cultivating magnetic nanoparticle producing cells in media lacking iron for a pre-growth period, following which is a growth period whereby the media is supplemented with FeSO4 to stimulate production of iron oxide nanoparticles (p23 right column lines 3-13). This supplementation of iron salts results in a higher concentration of iron in the growth step than the pre-growth step. FeSO4 contains a coefficient of 1 and 4. 
Regarding claim 3, Examiner has interpreted the claim language “less than” to include the lack of the recited ingredients IE zero.  
ATCC Medium 1653 shows that the media does not include any quantities of EDTA, ashes, proteins, sucrose, stachyose, raffinose, proteins, histidine, methionine, tryptophan, leucine, isoleucine, cobalt nitrate, aluminum potassium sulfate, sodium molybdate, sodium selenite, sodium tungstate, nickel chloride, cadmium, lead, and peptone. Therefore, it is inherent to one of ordinary skill in the art that ATCC medium 1653 lacks these ingredients. 
Regarding claim 4, Oestreicher teaches using the defined media ATCC medium 1653. The total quantity of each compound is known as it is a defined media. At the beginning of culture, the amount of the compound consumed will be zero. Thus, one of ordinary skill in the art with the knowledge of the contents has for example considered the C1 and C2 of CaCl2 at the beginning. At the beginning C2 is known and C2=Ctotal.  
Regarding claim 5, ATCC medium 1653 does not show the addition of sodium tungstate dehydrate, yeast extract, proteins from yeast extract, peptone, sugars or amino acids or proteins or ashes or fibers from peptone, gallium or nickel. Additionally, one of ordinary skill in the art would recognize that compounds can be present without affecting the growth of the microorganism.  
Regarding claim 6, ATCC medium 1653 teaches boric acid at a starting concentration of 161 μM in stock solution which is further diluted into a working solution (p2 Wolfes mineral solution). This is a larger amount that the 1 μM recited in the claim. As discussed in claim 5, boric acid can be present in an amount that does not affect the growth, as this media formulation is designed to grow microorganisms it is obvious that the boric acid concentration is not high enough to affect the growth of the microorganisms. 
Regarding claim 7, Fernández-Castané teaches addition of iron salts for the production of iron nanoparticles resulting in a higher concentration of the iron in the growth media when compared to the pre-growth media (p23 right column lines 12-13). 
Regarding claim 8, Fernández-Castané teaches that the nanoparticles are ferrimagnetic magnetosomes (p22 left column lines 1-16). Likewise, Oestreicher teaches Magnetospirillum magneticum AMB-1 can be used to produce iron nanoparticles (title, abstract). Oestreicher further teaches that magnetotactic bacteria use magnetosomes to produce the iron nanoparticles (abstract).
Regarding claim 9, ATCC medium 1653 provides evidence in the list of ingredients including CaCl2 (a source of calcium), biotin (a source of vitamin, carbon), NaNO3 (a source of nitrogen), AIK(SO) (a source of sulfur), FeSO4 (a source of iron), KH2PO4 (a source of phosphate), and thiamine (a source of carbon) (p1 Wolfe vitamin solution and ATCC medium 1653, p2 Wolfe mineral solution).  1653 also shows a concentration of 5 mg thiamine and 0.1 mg Vitamin B12 and thus the concentration of the carbon source is higher than the vitamin source (p1-2 Wolfe vitamin solution). Further, 1653 evidences NaNO3 at concentration of 0.12g and a 0.1 mg Vitamin B12 and thus the concentration of the nitrogen source is higher than the vitamin source (p1-2 ATCC medium 1653 and Wolfe vitamin solution). 
Regarding claim 10, Fernández-Castané teaches that the cells are cryo-stored in 5% DMSO (p23 right column lines 3-5). 

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fernández-Castané (Fernández-Castané, Alfred, et al. "Development of a simple intensified fermentation strategy for growth of Magnetospirillum gryphiswaldense MSR-1: physiological responses to changing environmental conditions." New biotechnology 46 (2018): 22-30) in view of Oestreicher (Oestreicher, Z., Mumper, E., Gassman, C., Bazylinski, D., Lower, S., & Lower, B. (2016). Spatial localization of Mms6 during biomineralization of Fe3O4 nanocrystals in Magnetospirillum magneticum AMB-1. Journal of Materials Research, 31(5), 527-535. doi:10.1557/jmr.2016.41) as evidenced by ATCC medium 1653 (ATCC medium 1653, ATCC, [retrieved on 11/9/21] retrieved from the internet <URL: https://www.atcc.org/products/700264>) as applied to claims 1-10 above, and further in view of Khalil (Ali Talha Khalil, Muhammad Ovais, Ikram Ullah, Muhammad Ali, Zabta Khan Shinwari & Malik Maaza (2017) Biosynthesis of iron oxide (Fe2O3) nanoparticles via aqueous extracts of Sageretiathea (Osbeck.) and their pharmacognostic properties, Green Chemistry Letters and Reviews, 10:4, 186-201, DOI: 0.1080/17518253.2017.1339831). 
Regarding claim 11, Fernández-Castané and Oestreicher do not teach drying the nanoparticles. 
Khalil teaches drying iron oxide nanoparticles at 500oC (p188 left column lines 1-5). Khalil teaches that the drying at 500oC results in full crystallization of the nanoparticles and decomposition of extra compounds that may be present (p188 left column lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fernández-Castané and Oestreicher with the drying the nanoparticles under heat as taught in Khalil.  One of ordinary skill in the art would be motivated to do so because Khalil teaches that this purifies the nanoparticles. There would be a reasonable expectation of success as Fernández-Castané, Oestreicher and Khalil are in the same field of endeavor of iron nanoparticles. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Oestreicher, ATCC medium 1653 and Gonzalez fail to teach intracellular iron oxide production under microaerobic conditions (p26 third paragraph, p27 last paragraph-p28 first paragraph). This argument is moot as Fernández-Castané is relied upon for the cultivation of magnetotatic bacteria under microaerobic conditions. See the rejection of claim 1 above for details. 
	Applicant makes numerous arguments regarding the teachings of Bharde (p25-29). These arguments are moot as Bharde is no longer relied upon for the 103 rejection above due to applicant’s amendments. 
	Applicant argues that none of the cited references are aimed towards the medical applications of the nanoparticles (p28 second paragraph). Regarding applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. medical uses of nanoparticles) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Fernández-Castané teaches that magnetosomes are utilized in a wide range of medical applications (p22 right column lines 2-5). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR L KANE/Examiner, Art Unit 1657       

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657